ITamiltoN, Judge,
delivered the following opinion:
This cause was submitted upon evidence taken. The court held that the plaintiff had not satisfactorily made out its case because it had not explained the lapse of time of shipment of sugars apparently without complaint by the plaintiff. Upon a motion for a rehearing an opportunity was given to both sides to introduce correspondence throwing light upon this interval. This has been done on both sides and the court would be able to decide without more but for the fact that Receiver Martinez has put in his affidavit containing letters the sworn allegation that the claim of the plaintiff is usurious.
The court could disregard this as raised too late, but the amount involved is large and if true it would make a material difference in the decree for the plaintiff, and hence would make a material difference in the assets going to creditors. In other words, disregarding this informal pleading would be a simple way of reaching a conclusion, but it would not be a just, conclusion.
It would seem best therefore to set aside the submission of the case and allow the receivers ten days in which to amend *278tlieir pleadings so as to present the issue of usury if they are so advised. If they do not so amend their pleadings in ten days the case shall stand resubmitted upon the evidence now in the file and will be decided accordingly.
It is so ordered.